ARNOLD, J.
This action was instituted by Nevin J. Dieffenbach against P. E. Wood to quiet title to certain described lands in Okfuskee county. Judgment was for the plaintiff.
There is no dispute between the parties as to the following pertinent facts: Action to quiet title was filed by the plaintiff March 15, 1944. Upon trial in the district court June 19, 1944, judgment was rendered in favor of plaintiff quieting his title to the lands involved. No motion for new trial was filed by defendant until December 14, 1944. This motion was denominated “Motion for a New Trial on Grounds of Newly Discovered Evidence — Affidavit Attached,” and was overruled on the same day. Petition in error was filed in this court July 21, 1945. Since the petition in error was not filed within six months from the overruling of the motion for new trial (12 O.S. 1941 §972) nothing is presented to this court for review.
This being the state of the record, it is not necessary to pass upon the question of the sufficiency of the alleged motion for new trial purportedly based upon newly discovered evidence.
Appeal dismissed.